DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Vemula et al. (DE 102014214282 A1) in view of Usui et al. (US 2018/0135581 A1) . 
Regarding claim 1, Vemula discloses a high pressure pump (abstract), comprising: a housing (1) with a chamber (not illustrated) formed inside and a flow control valve (not illustrated) and a discharge check valve (not illustrated) installed in the chamber; a piston (3) installed to reciprocate in an assembly hall formed in the housing (1) to compress fuel in the chamber to a high pressure; a cylinder (5,7) forming a gap between an inner circumferential surface and the piston (3) and guiding reciprocation of the piston; and a support member (14) seated on a stepped surface of the housing (1) to surround an outside of the cylinder (3) and configured to elastically support the housing (1) and the cylinder (5,7).
Vemula is silent as to a flow control valve, a discharge check valve and a chamber.
Usui discloses a high pressure fuel pump have a flow control valve (300), a discharge check valve (8) and a pressurizing chamber (11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Vemula by disclosing a suction valve, discharge valve and a pressurizing chamber as shown by Usui to clarify the entire construction of the high pressure fuel pump.

Regarding claim 3, wherein the support member further includes a second end support (opposite end 15) protruding inward along the circumference from the body to support the cylinder (5,7) with the protruding end spaced apart from the piston (3).
Regarding claim 4, wherein the cylinder includes a hollow-shaped extension (19) formed to axially protrude from the cylinder (5,7) and positioned between the second end support and the piston (3); see Vemula. Further, Usui also shows an extension from the cylinder (6).
Regarding claim 9, wherein the assembly hole (16, 17) is formed by stepping from, and with a larger diameter than, the insertion hole (18) of the housing to which the piston is installed with a gap, and is formed in a cylindrical shape with an axis of piston as a center axis.
 Allowable Subject Matter
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose high pressure fuel pumps.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD GIMIE whose telephone number is (571)272-4841. The examiner can normally be reached Mon-Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747